Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/024,654 filed 9/17/2020 has been examined.
In this Office Action, claims 1-15 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Detecting a relationship-determinative word of an entity in a query.
The limitation of detecting a relationship-determinative word of an entity in a query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even recitation of statutory computer components. That is, other than reciting a generic “method”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the method language, “detecting” in the context of this claim encompasses the user manually a generic relationship-determinative word using generic entity data. Similarly, the limitation of detecting; adding; searching and inferring, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer

“entity word” based on generic “inferring”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
detecting a relationship-determinative word of an entity in a query is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic method to perform both the detecting; adding; searching and inferring and detecting steps. The generic method in both steps is recited at a
high level of generality (i.e., as a generic method with any statutory processor performing a generic computer function of detecting a relationship word) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic method without a statutory processor to perform both the detecting; adding; searching and inferring  and detecting steps 

Dependent claims 2-5 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-5 are also directed towards
nonstatutory subject matter.

As per independent claims 6 and 11, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
apparatus/medium described in independent claims 6 and 11 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 7-10 and 12-15 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 7-10 and 12-15 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al., US Patent. No. 10,978,056 B1.
As to claim 1 (and substantially similar claim 6 and claim 11), 
Challa discloses a method for outputting information, 
(Challa abstract, Fig. 10)
comprising:
in response to receiving a query, detecting whether there is an entity slot in the query;
(Challa col. 12 ln. 33-35: the NLU module 220 may identify a domain, an intent,
and one or more slots from the user input in a personalized and context-aware manner;
See also col. 12 ln. 6-16: The NLU module 220 may classify the text/speech input into a member of the predefined taxonomy, e.g., for the input "Play Beethoven's 5th," the NLU module 220 may classify the input as having 10 the intent [IN:play_music]. In particular embodiments, a
domain may be conceptually a namespace for a set of intents, e.g., music. A slot may be a named sub-string with the user input, representing a basic semantic entity. For example, a slot 

in response to there being an entity slot in the query, adding the detected entity slot to a candidate slot;
(Challa col. 12 ln. 31-35: Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized 35 and context-aware manner.;
col. 12 ln. 14-20: In particular 15 embodiments, a set of valid or expected named slots may be
conditioned on the classified intent. As an example and not by way of limitation, for [IN:play_music], a slot may be [SL:song_name]. The semantic information aggregator 230
may additionally extract information from a social graph, a 20 knowledge graph, and a concept graph;
See also col. 12 ln. 46-50: Therefore, the assistant system may use a generate, filter, and rank framework, in which candidate responses are first filtered to eliminate unacceptable responses, and then ranked to select the best response.;
see also col. 19 ln. 20-24: the NLU module 220 may use a slot tagger to annotate
one or more slots associated with the user request. In particular embodiments, the slot tagger may annotate the one or more slots for then-grams of the user request)

detecting, in the query, a relationship-determinative word of an entity;
(Chall teaches finding relations/fences between objects see col. 15 ln. 30-35: The description logic may comprise, for example, three fundamental notions which are individuals (representing objects in the domain), concepts (describing sets of individuals), and roles (representing binary relations between individuals or concepts).;

entities may be resolved based on the ontology data extracted from the graphs 330. The ontology data may comprise the structural relationship between different slots/
meta-slots and domains.;
see also col. 20 ln. 43-53: In particular embodiments, the output of the NLU module 220 may be sent to a co-reference module 315 to interpret references of the content objects associated with the user request. In particular embodiments, the co-reference module 315 may be used to identify an item to which the user request refers. The co-reference module 315 may comprise reference creation 316 and reference resolution 317. In particular embodiments, the reference creation 316 may create references for entities determined by the NLU module 220. The
reference resolution 317 may resolvoutput
e these references accurately.)

searching in a preset knowledge graph for a peripheral knowledge graph of the candidate slot; 
(Challa col. 12 ln. 65-67: the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities;
See also col. 12 ln. 67-col. 13 ln. 7: Entities may include, for example, unique users or concepts, each of which may have a unique identifier (ID). As an example and not by way of limitation, the knowledge graph may comprise a plurality of entities. Each entity may comprise a single
record associated with one or more attribute values. The particular record may be associated with a unique entity identifier.)

and
inferring on the basis of the peripheral knowledge graph according to the relationship-determinative word, and outputting an entity word matching the relationship-determinative word


See also col. 27 ln. 19-23: As another example and not by way of limitation, the filtering module may analyze the language-structure of the user input and select candidate responses with language-structures that match the language-structure of the user input.).


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply an assistant system for entity/slot resolution as taught by Challa
 since it was known in the art that natural language systems provide an assistant system that may also have a technical advantage of improving computational efficiency for presenting
responses to users as classification models are algorithms that can be executed efficiently and the efficiency of ranking may be improved as it would only be applied to a smaller size of candidate responses after the assistant system filters out a large number of unacceptable candidate responses where the filtering module may work in an online fashion and in other words, a threshold number of candidate responses may be predetermined as the minimum candidate responses for executing the ranking and if the number of candidate responses does 


As to claim 2, Challa discloses the method according to claim 1, wherein the method further
comprises:
in response to there being not an entity slot in the query, determining from a historical session an entity slot to add to the candidate slot
(Challa teaches identifying expected slots using historical conversations see col. 12 ln. 14-16: In particular embodiments, a set of valid or expected named slots may be conditioned on the classified intent. ;
See also col. 12 ln. 53-67: In particular embodiments, the identified domain, intent, and one or more slots from the NLU module 220 may be sent 55 to a dialog engine 235. In particular embodiments, the dialog engine 235 may manage the dialog state and flow of the conversation between the user and the assistant xbot 215. The dialog engine 235 may additionally store previous conversations between the user and the assistant xbot 215. In particular embodiments, the dialog engine 235 may communicate with an entity resolution module 240 to resolve
entities associated with the one or more slots, which supports the dialog engine 235 to forward the flow of the conversation between the user and the assistant xbot 215. In particular embodiments, the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities).


Referring to claim 7, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 7.

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Claims 3-5, 8-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al., US Patent. No. 10,978,056 B1, in view of Itkowitz et al., US Pub. No. 2020/0152190A1.

As to claim 3, Challa does not disclose:
detecting whether there is a demonstrative pronoun in the
candidate slot;
in response to there being a demonstrative pronoun in the
candidate slot, replacing the demonstrative pronoun with an
entity word presenting in the most recent session;

However, Itkowitz discloses:
the method according to claim 1, wherein the method further
comprises:
detecting whether there is a demonstrative pronoun in the candidate slot;
(Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative pronouns such as "this" and
"that." For example, if the surgeon asks, "What is wrong with this?" while physically located near a display system, the term "this" may be evaluated in the context of speaker's location in addition to recent activity of the display system and the settings of the display system. Thus the system may troubleshoot potential issues related to the display system such as powered state, brightness, displayed image, etc.;


in response to there being a demonstrative pronoun in the candidate slot, replacing the demonstrative pronoun with an entity word presenting in the most recent session
(Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative pronouns such as "this" and
"that." For example, if the surgeon asks, "What is wrong with this?" while physically located near a display system, the term "this" may be evaluated in the context of speaker's location in addition to recent activity of the display system and the settings of the display system. Thus the system may troubleshoot potential issues related to the display system such as powered state, brightness, displayed image, etc. ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply demonstrative pronoun resolution as taught by Itkowitz
 since it was known in the art that voice/natural language systems provide an evaluating the voice communication in the context of the surgical environment state variables may also include evaluating parts of speech including nouns, verbs, and demonstrative pronouns such as "this" and "that." (Itkowitz [0051])

As to claim 4, Itkowitz discloses under the rationale above, the method according to claim 3, wherein the replacing the demonstrative pronoun with the entity word presenting in the
most recent session comprises:
in response to a number of entity words presenting in the most recent session exceeding one, finding, according to semantics, an entity word for replacing the demonstrative
pronoun, and performing the replacing (Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative 

As to claim 5, Challa discloses the method according to claim 3, wherein the method further
comprises:
inferring, on the basis of the peripheral knowledge graph, according to the entity word presenting the most recent session and the relationship-determinative word, and outputting an
entity word matching the entity word presenting the most recent session and the relationship-determinative word (Challa col. 17 ln. 30-37: In particular embodiments, the dialog engine 235 may identify the dialog intent, state, and history associated with the user. Based on the dialog intent, the dialog engine 235 may select some candidate entities among the recommended
candidate entities to send to the client system 130. In particular embodiments, the dialog state and history may indicate if the user is engaged in an ongoing conversation
with the assistant xbot 215. ;
see also col. 13 ln. 40-45: Based on the information obtained from the social graph, knowledge graph, concept graph, and user profile, and subject to applicable privacy policies, the entity resolution module 240 may therefore accurately resolve the entities associated with the user input in a personalized and context-aware manner;
see also col. 20 ln. 18-21: The semantic information aggregator 230 may additionally
extract features from contextual information, which is accessed from dialog history between a user and the assistant system 140.;
see also col. 19 ln. 65-col. 20 ln. 1: The online inference service 227 may analyze

see also col. 21 ln. 18-21: In particular embodiments, the dialog intent resolution 236 may resolve the user intent associated with the current dialog session based on dialog history between the user and the assistant system 140.).

Referring to claim 8, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 8.

Referring to claim 9, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 9.

Referring to claim 10, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 10.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nguyen et al., US Patent 10,437,833 B1, is directed to retrieving a semantically matched knowledge structure. A question and answer pair is received, wherein the answer is received from a query of a search engine. A question is constraint-matched with the answer based on maximizing a plurality of constraints, wherein at least one of the plurality of the constraints
is a similarity score between question and answer, wherein the constraint matching generates a matched sequence. For one or more answer sequences, a subsequence is found that are not parsed as answer slots. Query results are obtained from another search engine based on a combination of the answer or question, and the non-answer subsequence. And a KB based is refined on the query results and the constraint matching and based on a neural network training,
for a further subsequent semantic matching, wherein the KB includes a dense semantic vector indication of concepts;

Vuskovic et al., US Patent No. 9,865,260 B1, teaches automated assistants that proactively
incorporate, into human-to-computer dialog sessions, unsolicited content of potential interest to a user. In various implementations, based on content of an existing human to- computer dialog session between a user and an automated assistant, an entity mentioned by the user or automated assistant may be identified. Fact(s)s related to the entity or to another entity that is related to the entity may be identified based on entity data contained in database(s ). For each of the fact(s ), a corresponding measure of potential interest to the user may be determined. Unsolicited natural language content may then be generated that includes one or more of the
facts selected based on the corresponding measure(s) of potential interest. The automated assistant may then incorporate the unsolicited content into the existing human-to computer

and
Delgo et al., US Pub. No. 2018/0232443 A1, teaches an intelligent matching system network architecture with a software driven engine may establish one or more matches between properties attributed to an entity, for example, a service provider and a set of specified parameters, for example, the request properties of a customer. The system analyzes user provided free-form text to generate an automated match of requirements specified by a user and a prospective service provider. One or more service providers which are good matches for filling a specified set of parameters, for example, parameters specifying customer requirements
or needs derived at least in part from user input are identified;



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/17/2022